Title: To Thomas Jefferson from David Willson, 4 June 1808
From: Willson, David
To: Jefferson, Thomas


                  
                     Mr. Jefferson 
                     
                     Baltimore June 4th. 1808
                  
                  Sir I Wish you to send me Promicion for the Brig Eliza & Sarah my self master and men to Load for the New Orlands as there is several People Wishes to send freight there the Brig is one hundred and sevan Tons Just fit for A New orlands Packet Part of the freight Will be flour—
                  you may Depend the Brig Shant Due Eny thing Elce onley Run A Packet Be Twene here and there. I hav a Large famley of Children to fetch up, and from my misfortune of being Capturd Last September and Cared to Jamaca and there oblige to Pay all Costs and Charges to Git the Vessle and Cargo Clare Which a mounted to five thousand Dollars, and then Coming home Just as the Imbargo Tuck Place, that it has Not Left me Eny thing but my Brig Which I Now Wish to make use of if you Will be so Good as Grant me A Promicion
                  Your most obeadant humble Servant
                  
                     David Willson 
                     
                  
               